DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending in this Application. 
 Information Disclosure Statement
	Applicant’s Information Disclosure Statements (IDS), filed October 07, 2020 and April 05, 2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.        
                                       Response to Restriction   
              Applicants’ election, the invention of Group I, claims 1-11, drawn to products of Formula I, 
    PNG
    media_image1.png
    206
    264
    media_image1.png
    Greyscale
 and the specific species,  
    PNG
    media_image2.png
    168
    156
    media_image2.png
    Greyscale
,   in response filed April 11, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, the restriction requirement is considered proper and is maintained. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The scope of the invention of the elected subject matter is as follows: 
The elected species was found to be free of prior art and the scope of the elected and examined subject matter was expanded as follows:
Compounds of formula I, 
    PNG
    media_image1.png
    206
    264
    media_image1.png
    Greyscale
, depicted in claim 1, wherein:  
 X1, X2, X3 and X4 each represent C or N; Q1 and Q2 are each CO;  X5 and X7 are each N; X6 is C; and the rest of the variables are as defined. 
As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-10, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. The withdrawn compounds contain varying functional groups, which are chemically recognized to differ in structure and function from the elected Q1 or Q2 variable. For example, Q1 and Q2 could represent a heterocyclic group which are different from the elected CO group. This recognized chemical diversity of the functional groups can be seen by the various classifications of these functional groups in the CPC. classification system. Therefore the subject matter which are withdrawn from consideration as being non-elected subject differ materially in structure and composition and have been restricted properly a reference which anticipated but the elected subject matter would not even render obvious the withdrawn subject matter and the fields of search are not co-extensive.

Claim Rejection - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific cancer disorders, does not reasonably provide enablement for the prevention of all solid and blood cancers. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The burden of enabling the prevention of any disease/disorder, including the presently claimed solid and blood cancers, would be much greater than that of enabling the treatment of or delaying the progression of, such conditions. In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of actually preventing all solid or blood cancers other than by reciting that they may be prevented. Also, no direction is given as to identifying a patient who may be in need for such a method, i.e., who is at risk for developing each of the claimed solid or blood cancer. Nor is there any guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing the claimed cancer disorders.
Further, it is highly unlikely, and the Office would require experimental evidence to support the contention that the claim specified actives could actually prevent the claimed cardiac dysfunctions by simply administering, by any method, any amount of the claim specified active agents. The specification fails to enable one of ordinary skill in the art to practice and administer the present active agents for preventing any one of the claimed cancer disorders.
The term “prevention” or “preventing” is essentially synonymous with the term “curing” and both circumscribe methods of treatment having a high degree of success on a “sliding scale” of successful treatments. That is, Applicants are claiming that the claimed actives could actually eradicate each and every one of the claimed cardiac dysfunctions from ever occurring in any patient and that these dysfunctions would no longer exist given that a population is administered the claimed actives. Since such a level of success in the medical arts is not reasonably possible with most, if any diseases/disorders, especially those having etiologies and pathophysiological manifestations as complex/poorly understood as each and every one of the claimed solid or blood cancers, the specification is viewed as lacking an adequate, detailed enabling disclosure of the same.
Markush Rejection
Claims 1, 2, 8 and 9 are rejected on the judiciary-created basis that it contains an improper Markush grouping of alternatives.  The PTO has now officially stated that “a Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species”. In re Harnisch, 631 F.2d 716, 206 USPQ 300.  A claim may be rejected as "improper Markush grouping" if: (1) the species of the Markush group do not share a "single structural similarity"; or (2) the species do not share a common use. That is, if either the species do not belong to the same recognized physical or chemical class or same art-recognized class; or if the species are not disclosed in the specification or known in the art to be functionally equivalent, then an improper Markush grouping rejection is proper. The instant invention is directed to an extremely large group of compounds that are encompassed in products of Formula I. The variable structure of claim 33, has only 9 non-variable atoms, multiple variable rings of varying sizes, as well as a high number of nested variables. The claims are very hard to search with the current available technology. There is no expectation that compounds of such diverse structure have similar properties. It is suggested that Applicants amend the claim(s) to recite only individual species or grouping of species that share a substantial structure as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternatives of the claim(s) in fact share a substantial structural feature as well as common use that flows from the substantial structural feature. The examiner should maintain the rejection of the claim on the basis that the claim contains an “improper Markush grouping” until the claim is amended to include only the species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claim Objections
Claims 1-9 and 11 are objected to containing non-elected subject matter.
Claims 1-9 and 11 would be allowable if rewritten or amended to overcome the objections and rejection(s) set forth in this Office action. 
Allowable Subject Matter 
Claim 10, directed to products of Formula  
    PNG
    media_image3.png
    196
    192
    media_image3.png
    Greyscale
is free of prior art. Wo 2017/035982 is considered the closest prior art. None of the published products anticipated, or rendered obvious, the products as described in claim 10 application. 
Therefore, claim 10 would be allowable.	

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7;00AM – 4:30 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626